Exhibit 10.31













2004 COOPER-STANDARD HOLDINGS INC.

STOCK INCENTIVE PLAN

(As Amended and Restated Effective January 1, 2007)




1.

Purpose of the Plan

The purpose of the Plan is to aid the Company and its Affiliates in recruiting
and retaining key employees, directors or consultants of outstanding ability and
to motivate such employees, directors or consultants to exert their best efforts
on behalf of the Company and its Affiliates by providing incentives through the
granting of Awards.  The Company expects that it will benefit from the added
interest which such key employees, directors or consultants will have in the
welfare of the Company as a result of their proprietary interest in the
Company’s success.

2.

Definitions

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:

(a)

Act:  The Securities Exchange Act of 1934, as amended, or any successor thereto.

(b)

Affiliate:  With respect to an entity, any entity directly or indirectly
controlling, controlled by, or under common control with, such first entity.

(c)

Award:  An Option or Other Stock-Based Award granted pursuant to the Plan.

(d)

Board:  The Board of Directors of the Company.

(e)

Change of Control:  The occurrence of any of the following events after the
Effective Date:

(i) the sale or disposition, in one or a series of related transactions, of all
or substantially all of the assets of the Company to any “person” or “group” (as
such terms are defined in Sections 13(d)(3) and 14(d)(2) of the Exchange Act)
other than Permitted Holders or (ii) any person or group, other than Permitted
Holders, is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act), directly or indirectly, of greater than or equal
to 50% of the total voting power of the voting stock of the Company, including
by way of merger, consolidation or otherwise, except where one or more of the
Sponsors and/or any of their respective Affiliates immediately following such
merger, consolidation or other transaction, continue to have the ability to
designate or elect a majority of the Board (or the board of directors of the
resulting entity or its parent company).











2













(f)

Code:  The Internal Revenue Code of 1986, as amended, or any successor thereto.

(g)

Committee:  The Board or any committee to which the Board delegates duties and
powers hereunder.

(h)

Company:  Cooper-Standard Holdings Inc., a Delaware corporation.

(i)

Effective Date:  The date the Board approves the Plan, or such later date as is
designated by the Board.

(j)

Employment:  The term “Employment” as used herein shall be deemed to refer to
(i) a Participant’s employment if the Participant is an employee of the Company
or any of its Affiliates, (ii) a Participant’s services as a consultant, if the
Participant is consultant to the Company or its Affiliates and (iii) a
Participant’s services as an non-employee director, if the Participant is a
non-employee member of the Board.

(k)

Fair Market Value:  On a given date, (i) if there is a public market for the
Shares on such date, the average of the high and low closing bid prices of the
Shares as reported on such date on the Composite Tape of the principal national
securities exchange on which such Shares are listed or admitted to trading, or,
if the Shares are not listed or admitted on any national securities exchange,
the arithmetic mean of the per Share closing bid price and per Share closing
asked price on such date as quoted on the National Association of Securities
Dealers Automated Quotation System (or such market in which such prices are
regularly quoted)(the “NASDAQ”), or, if no sale of Shares shall have been
reported on the Composite Tape of any national securities exchange or quoted on
the NASDAQ on such date, on the closest preceding date on which there were sales
of Shares or (ii) if there is no public market for the Shares on such date, the
Fair Market Value of the Shares will be as determined in good faith by the
Board; provided  that with respect to Awards granted on or shortly following the
occurrence of the Closing Date under the Stock Purchase Agreement among Cooper
Tire & Rubber Company, Cooper Tyre & Rubber Company UK Limited and the Company
dated as of September 16, 2004, unless otherwise determined by the Board, the
Fair Market Value shall be deemed to be the price per share of common stock paid
on the Closing Date by the Sponsors.

(l)

Other Stock-Based Awards:  Awards granted pursuant to Section 7 of the Plan.

(m)

Option:  A stock option granted pursuant to Section 6 of the Plan.

(n)

Option Price:  The purchase price per Share of an Option, as determined pursuant
to Section 6(a) of the Plan.








3













(o)

Participant:  An employee, director or consultant who is selected by the
Committee to participate in the Plan.

(p)

Permitted Holder:  As of the date of determination, any and all of (i) an
employee benefit plan (or trust forming a part thereof) maintained by (A) the
Company or its Affiliate or (B) any corporation or other Person of which a
majority of its voting power of its voting equity securities or equity interest
is owned, directly or indirectly, by the Company or its Affiliate and (ii)
Cypress Merchant Banking Partners II L.P., Cypress Merchant Banking II C.V.,
55th Street Partners II L.P., Cypress Side-By-Side LLC, GS Capital Partners
2000, L.P., GS Capital Partners 2000 Offshore, L.P., GS Capital Partners 2000
GmbH & Co. Beteiligungs KG, GS Capital Partners 2000 Employee Fund, L.P. and
Goldman Sachs Direct Investment Fund 2000, L.P. (collectively, the “Sponsors”)
and any of their respective Affiliates.

(q)

Person:  A “person”, as such term is used for purposes of Section 13(d) or 14(d)
of the Act (or any successor section thereto).

(r)

Plan:  The 2004 Cooper-Standard Holdings Inc. Stock Incentive Plan.

(s)

Shares:  Shares of common stock of the Company.

(t)

Subsidiary:  A subsidiary corporation, as defined in Section 424(f) of the Code
(or any successor section thereto).

3.

Shares Subject to the Plan

The total number of Shares which may be issued under the Plan is 228,615.  The
Shares may consist, in whole or in part, of unissued Shares or treasury Shares.
 The issuance of Shares or the payment of cash upon the exercise of an Award or
in consideration of the cancellation or termination of an Award shall reduce the
total number of Shares available under the Plan, as applicable.  Shares which
are subject to Awards which terminate or lapse without the payment of
consideration may be granted again under the Plan.

4.

Administration

The Plan shall be administered by the Committee, which may delegate its duties
and powers in whole or in part to any subcommittee thereof.  Awards may, in the
discretion of the Committee, be made under the Plan in assumption of, or in
substitution for, outstanding awards previously granted by the Company or its
Affiliates or a company acquired by the Company or with which the Company
combines.  The number of Shares underlying such substitute awards shall be
counted against the aggregate number of Shares available for Awards under the
Plan.  The Committee is authorized to interpret the Plan, to establish, amend
and rescind any rules and regulations relating to the Plan, and to make any
other determinations that it deems necessary or desirable for the administration
of the Plan.  The Committee may correct any defect or supply any omission or
reconcile any inconsistency in the Plan in the manner and to the extent the
Committee deems necessary or desirable.  Any decision of or calculation by the








4













Committee in the interpretation and administration of the Plan, as described
herein, shall lie within its sole and absolute discretion and shall be final,
conclusive and binding on all parties concerned (including, but not limited to,
Participants and their beneficiaries or successors).  The Committee shall have
the full power and authority to establish the terms and conditions of any Award
consistent with the provisions of the Plan and to waive any such terms and
conditions at any time (including, without limitation, accelerating or waiving
any vesting conditions).  The Committee shall require payment of any amount it
may determine to be necessary to withhold for federal, state, local or other
taxes as a result of the exercise, grant or vesting of an Award.  Unless the
Committee specifies otherwise, the Participant may elect to pay a portion or all
of the minimum statutory required withholding taxes by (a) delivery in Shares or
(b) having Shares withheld by the Company from any Shares that would have
otherwise been received by the Participant.  Notwithstanding the foregoing, no
outstanding Award may be amended pursuant to this Section 4 without compliance
with Section 12(b).

5.

Limitations

No Award may be granted under the Plan after the tenth anniversary of the
Effective Date, but Awards theretofore granted may extend beyond that date.

6.

Terms and Conditions of Options

Options granted under the Plan shall be nonqualified stock options and shall be
subject to the foregoing and the following terms and conditions and to such
other terms and conditions, not inconsistent therewith, as the Committee shall
determine:

(a)

Option Price.  The Option Price per Share shall be determined by the Committee,
but shall not be less than 100% of the Fair Market Value of the Shares on the
date an Option is granted.

(b)

Exercisability.  Options granted under the Plan shall be exercisable at such
time and upon such terms and conditions as may be determined by the Committee,
but in no event shall an Option be exercisable more than ten years after the
date it is granted.

(c)

Exercise of Options.  Except as otherwise provided in the Plan or in an Award
agreement, an Option may be exercised for all, or from time to time any part, of
the Shares for which it is then exercisable.  For purposes of Section 6 of the
Plan, the exercise date of an Option shall be the later of the date a notice of
exercise is received by the Company and, if applicable, the date payment is
received by the Company pursuant to clauses (i), (ii), (iii) or (iv) in the
following sentence.  The Option Price for the Shares as to which an Option is
exercised shall be paid to the Company in full at the time of exercise at the
election of the Participant (i) in cash or its equivalent (e.g., by check),
(ii) to the extent permitted by the Committee, in Shares having a Fair Market
Value equal to the aggregate Option Price for the Shares being purchased and
satisfying such other requirements as may be imposed by the Committee; provided,
that such Shares have been held by the Participant for no less than six months
(or such other period as








5













established from time to time by the Committee in order to avoid adverse
accounting treatment applying generally accepted accounting principles),
(iii) partly in cash and, to the extent permitted by the Committee, partly in
such Shares or (iv) if there is a public market for the Shares at such time,
through the delivery of irrevocable instructions to a broker to sell Shares
obtained upon the exercise of the Option and to deliver promptly to the Company
an amount out of the proceeds of such Sale equal to the aggregate Option Price
for the Shares being purchased.  No Participant shall have any rights to
dividends or other rights of a stockholder with respect to Shares subject to an
Option until the Participant has given written notice of exercise of the Option,
paid in full for such Shares and, if applicable, has satisfied any other
conditions imposed by the Committee pursuant to the Plan.

(d)

Attestation.  Wherever in this Plan or any agreement evidencing an Award a
Participant is permitted to pay the exercise price of an Option or taxes
relating to the exercise of an Option by delivering Shares, the Participant may,
subject to procedures satisfactory to the Committee, satisfy such delivery
requirement by presenting proof of beneficial ownership of such Shares, in which
case the Company shall treat the Option as exercised without further payment and
shall withhold such number of Shares from the Shares acquired by the exercise of
the Option.

7.

Other Stock-Based Awards

The Committee, in its sole discretion, may grant or sell Awards of Shares,
Awards of restricted Shares and Awards that are valued in whole or in part by
reference to, or are otherwise based on the Fair Market Value of, Shares (“Other
Stock-Based Awards”).  Such Other Stock-Based Awards shall be in such form, and
dependent on such conditions, as the Committee shall determine, including,
without limitation, the right to receive, or vest with respect to, one or more
Shares (or the equivalent cash value of such Shares) upon the completion of a
specified period of service, the occurrence of an event and/or the attainment of
performance objectives.  Other Stock-Based Awards may be granted alone or in
addition to any other Awards granted under the Plan.  Subject to the provisions
of the Plan, the Committee shall determine to whom and when Other Stock-Based
Awards will be made, the number of Shares to be awarded under (or otherwise
related to) such Other Stock-Based Awards; whether such Other Stock-Based Awards
shall be settled in cash, Shares or a combination of cash and Shares; and all
other terms and conditions of such Awards (including, without limitation, the
vesting provisions thereof and provisions ensuring that all Shares so awarded
and issued shall be fully paid and non-assessable).

8.

Adjustments Upon Certain Events

Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:








6













(a)

Generally.  In the event of any change in the outstanding Shares after the
Effective Date by reason of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, spin-off, combination, combination or
transaction or exchange of Shares or other corporate exchange, or any
distribution to shareholders of Shares other than regular cash dividends or any
other transaction which in the judgment of the Board necessitates an adjustment
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under this Plan, the Committee shall make such
substitution or adjustment, in such manner as it deems equitable, as to (i) the
number or kind of Shares or other securities issued or reserved for issuance
pursuant to the Plan or pursuant to outstanding Awards, (ii) the Option Price
and/or (iii) any other affected terms of such Awards.

Unless the Committee determines otherwise, any such adjustment to an Award that
is exempt from Code Section 409A shall be made in manner that permits the Award
to continue to be so exempt, and any adjustment to an Award that is subject to
Code Section 409A shall be made in a manner that complies with the provisions
thereof.  Further, the number of Shares subject to any Award payable or
denominated in Shares must always be a whole number.  Notwithstanding the
foregoing, in the case of a stock dividend (other than a stock dividend declared
in lieu of an ordinary cash dividend) or subdivision or combination of the
Shares (including a reverse stock split), if no action is taken by the Board or
Committee, adjustments contemplated by this subsection that are proportionate
shall nevertheless automatically be made as of the date of such stock dividend
or subdivision or combination of the Shares.

(b)

Change of Control. In the event of a Change of Control after the Effective Date,
(i) if and to the extent determined by the Committee in the applicable Award
agreement or otherwise, any outstanding Awards then held by Participants which
are unexercisable or otherwise unvested or subject to lapse restrictions may be
deemed exercisable or otherwise vested or no longer subject to lapse
restrictions, as the case may be, as of immediately prior to such Change of
Control and (ii) the Committee may, but shall not be obligated to, with respect
to some or all of the outstanding Awards (A) cancel such Awards for fair value
(as determined in the sole discretion of the Committee) which, in the case of
Options, may equal the excess, if any, of value of the consideration to be paid
in the Change of Control transaction to holders of the same number of Shares
subject to such Options (or, if no consideration is paid in any such
transaction, the Fair Market Value of the Shares subject to such Options) over
the aggregate exercise price of such Options or (B) provide for the issuance of
substitute Awards that will substantially preserve the otherwise applicable
terms of any affected Awards previously granted hereunder as determined by the
Committee in its sole discretion or (C) provide that for a period of at least 15
days prior to the Change of Control, any such Options shall be








7













exercisable as to all shares subject thereto and that upon the occurrence of the
Change of Control, such Options shall terminate and be of no further force and
effect.

9.

No Right to Employment or Awards

The granting of an Award under the Plan shall impose no obligation on the
Company or any Affiliate to continue the Employment of a Participant and shall
not lessen or affect the Company’s or Affiliate’s right to terminate the
Employment of such Participant.  No Participant or other Person shall have any
claim to be granted any Award, and there is no obligation for uniformity of
treatment of Participants, or holders or beneficiaries of Awards.  The terms and
conditions of Awards and the Committee’s determinations and interpretations with
respect thereto need not be the same with respect to each Participant (whether
or not such Participants are similarly situated).

10.

Successors and Assigns

The Plan shall be binding on all successors and assigns of the Company and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.

11.

Nontransferability of Awards

Unless otherwise determined by the Committee, an Award shall not be transferable
or assignable by the Participant otherwise than by will or by the laws of
descent and distribution.  An Award exercisable after the death of a Participant
may be exercised by the legatees, personal representatives or distributees of
the Participant in accordance with the terms of such Award.

12.

Amendments or Termination

The Board may amend, alter or discontinue the Plan, but no amendment, alteration
or discontinuation shall be made, (a) without the approval of the shareholders
of the Company, if such action would (except as is provided in Section 8 of the
Plan), increase the total number of Shares reserved for the purposes of the Plan
or (b) without the consent of a Participant, if such action would diminish any
of the rights of the Participant under any Award theretofore granted to such
Participant under the Plan; provided, however, that the Committee may amend the
Plan in such manner as it deems necessary to permit the granting of Awards
meeting the requirements of the Code or other applicable laws.

13.

International Participants

With respect to Participants who reside or work outside the United States of
America, the Committee may, in its sole discretion, amend the terms of the Plan
or Awards with respect to such Participants in order to conform such terms to
the requirements of local law.











8
















14.

Choice of Law

The Plan shall be governed by and construed in accordance with the laws of the
State of New York without regard to conflicts of laws.

15.

Effectiveness of the Plan

The Plan shall be effective as of the Effective Date, subject to the approval of
the shareholders of the Company.






